Citation Nr: 1202292	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  05-19 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1991 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and March 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a January 2008 Travel Board hearing before a Veterans Law Judge who is now retired.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claim was remanded for further procedural and evidentiary development in March 2008 and October 2010.  The claim has now been returned to the Board for further appellate review.  

In a December 2011 statement, the Veteran's representative conveyed that the Veteran would like to seek service connection for a right knee disorder, to include as secondary to his service-connected left knee disability.  Accordingly, this issue is REFERRED to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was previously remanded by the Board in March 2008 in order to allow the Veteran to submit, or VA to obtain on his behalf, private medical records that he had identified as relevant to his claim.  The Remand further instructed that the Veteran be provided with notice in accord with the United States Court of Appeals for Veterans Claims (Court) precedent of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The claim was thereafter returned to the Board, by which time the Veterans Law Judge who had conducted the Veteran's 2008 Board hearing had retired from the Board.  Accordingly, in a March 2010 Remand, the Board requested that the Veteran or his representative inform VA if he wished to have another Board hearing, as the Veterans Law Judge who presided over his 2008 hearing was no longer available to decide his claim.  Additionally, the Board determined that further efforts to obtain the Veteran's private treatment records should be made, as the RO's letters to the Veteran requesting that he either submit his private medical records or submit an appropriate release form to allow VA to obtain them on his behalf were not sent to his most recent address, as identified by the Veteran during his 2008 Board hearing.  The Board further instructed the RO to consider newly submitted private medical records, as the Veteran had specifically stated that he did not wish to waive initial RO review of newly submitted evidence. 

The Veteran did not submit the requested private treatment records nor advise VA that he wished to participate in another Board hearing, and the Veteran's claim was subsequently readjudicated, as reflected by an October 2011 supplemental statement of the case.

In a recent statement, the Veteran's representative argues that the Veteran should be awarded an additional disability rating based on evidence of left knee instability.  Indeed, although no left knee instability was noted when the Veteran's left knee was last assessed for VA purposes during a July 2004 VA examination, the Veteran testified that his knee gives way daily during his 2008 Board hearing.  Additionally, a 2009 private orthopedic treatment record reflects that the Veteran's left knee arthritis is now classified as severe.  Given this information indicating that the Veteran's service-connected left knee disability has increased in severity since it was last assessed for VA purposes, the Board finds that a new VA examination is warranted.  
Moreover, as notices provided to the Veteran did not specifically reference his right to request a new Board hearing in light of the current unavailability of the Veterans Law Judge who conducted his 2008 Board hearing, the Board finds that the Veteran should specifically be so advised.  Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should advise the Veteran that the Veterans Law Judge who conducted his 2008 Board hearing is no longer available to adjudicate his appeal and that if he wishes to participate in a new Board hearing, he should inform VA.

2.  Obtain the Veteran's VA treatment records from June 2005 to the present.

3.  Next, schedule the Veteran for an orthopedic VA examination to determine the current severity of his service-connected left knee disability.  The examiner is requested to conduct all relevant diagnostic testing, including repetitive range of motion testing.  The examination report should also include an assessment of the Veteran's left knee scars, the extent of any instability, as well as an opinion regarding the effect of his service-connected left knee disability on his employability.  Any opinion expressed must be supported by a full rationale.

4.  When the requested development has been completed, the claim should be readjudicated.  If the full benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate time for response.  Thereafter, the claim should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


